UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :               12/3/2019
 ANTHONY ZAPPIN,                                              :
                                              Plaintiff,      :
                                                              :    19 Civ. 3781 (LGS)
                            -against-                         :   19 Civ. 10573 (LGS)
                                                              :
 JORGE DOPICO, ET AL.,                                        :        ORDER
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X


LORNA G. SCHOFIELD, District Judge:

           WHEREAS, Anthony Zappin v. Jorge Dopico, et al., 19 Civ. 10573 (“Zappin II”), was

      designated as related to Anthony Zappin v. Jorge Dopico, et al., 19 Civ. 3781 (“Zappin I”);

        WHEREAS, Plaintiff has filed an application to proceed in forma pauperis in Zappin II.

While this application is pending, no summonses have been issued and Defendants in Zappin II

have not been served. It is hereby

        ORDERED that the parties in Zappin I shall appear for a telephone status conference on

December 10, 2019, at 10:30 a.m. The parties shall jointly call the Court from one line at 212-

805-0288. It is further

        ORDERED that Plaintiff’s request to proceed in forma pauperis in Zappin II is

GRANTED. Because Plaintiff is proceeding in forma pauperis, he is entitled to rely on the U.S.

Marshals Service to effectuate service. Unless Plaintiff files a letter by December 5, 2019, in

Zappin II, advising on alternative address(es) at which to serve Defendants, the Court will issue

an order of service directing service of Defendants at their respective business addresses: (1)

Jorge Dopico, Attorney Grievance Committee, 61 Broadway, New York, NY 10006, and (2)

Ernest Collazo, Collazo & Keil LLP, 747 Third Avenue, New York, NY 10017.
      The Clerk of Court is respectfully directed to close Dkt. No. 2 in 19 Civ. 10573.

Dated: December 3, 2019
       New York, New York




                                               2
